Citation Nr: 0844386	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-35 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for left knee disability, 
to include as secondary to service-connected lower back 
disability with surgical scar and right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1980 to 
February 1981, and from August 1984 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2007, the veteran, sitting at the Pittsburgh RO, 
testified during a hearing, via video conference, conducted 
with the undersigned Acting Veterans Law Judge sitting at the 
Board's main office in Washington, D.C.  A copy of the 
hearing transcript is in the claims file.  The record was 
held open after the hearing and the veteran submitted 
additional evidence and waived initial consideration of the 
evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2007).

At the veteran's hearing, his representative noted that he 
may have a left knee disability caused by his other service-
connected disabilities, namely his lower back disability and 
right ankle disability.  The issue has therefore been changed 
to reflect this contention.

The Board remanded this claim in April 2008 so that 
additional development of the evidence could be conducted.  


FINDING OF FACT

Left knee disability was neither manifested in service nor 
was it caused or worsened by the veteran's service-connected 
lower back disability with surgical scar or right ankle 
disability




CONCLUSION OF LAW

Left knee disability was not incurred or aggravated in-
service, and it is not caused or aggravated by either the 
veteran's service-connected lower back disability with 
surgical scar or right ankle disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.   There is no issue as to 
providing an appropriate application form or completeness of 
the application.   VA notified the veteran in July 2005 
correspondence; as well as in a September 2006 statement of 
the case (SOC) of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The veteran was provided with notice of the type of evidence 
necessary to establish disability ratings and effective dates 
in September 2006.

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question.  
The record, however, shows that any prejudice that failure 
caused was cured by the fact that the claim was readjudicated 
in an August 2008 supplemental SOC.  The veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, to including presenting hearing 
testimony.  He has also been provided the opportunity to 
present pertinent evidence in light of the notice provided. 
 There is not a scintilla of evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  Indeed, neither the 
appellant nor his representative has suggested that such an 
error, prejudicial or otherwise, exists.  Hence, the case is 
ready for adjudication.

Factual Basis

The veteran asserts that he has a left knee disability as a 
result of his active military service.  The veteran has also 
indicated that he may have a left knee disability as a result 
of his service-connected disabilities.

The veteran contends that his left knee was injured when, 
during training on active duty, his knee was struck by 
another soldier's weapon.  Service treatment records from 
August and September 1987 show that the veteran complained of 
a left knee injury after being struck by a blank firing 
adaptor that was attached to the barrel of another soldier's 
rifle.  The diagnoses given during that time were left knee 
patella contusion and left knee bruise.  A May 1993 
examination report notes that clinical evaluation of the 
veteran's lower extremities was normal.  The veteran's 
October 2004 retirement examination report shows a normal 
clinical evaluation of the lower extremities at that time and 
no defects related to a knee injury were noted.  In a report 
of medical history completed by the veteran in connection 
with that examination he reported no knee trouble.

The veteran was afforded a VA examination in August 2005.  At 
that examination the veteran reported intermittent left knee 
pain.  He also stated that he favors his right ankle and that 
such behavior, in his opinion, could hurt his knee.  The left 
knee examination and range of motion were all normal and the 
examiner noted that there was no discernable functional 
impact.  The only disability found on examination was "tiny 
suprapatellar effusion," found on X-ray.  X-rays also 
reportedly showed normal joint spaces and no bony 
abnormalities.  The diagnosis given was left knee minor 
effusion with no degenerative findings.

In November 2005, the RO granted service connection for lower 
back disability with surgical scar and for right ankle 
disability.

 Since the August 2005 VA examination, the veteran has 
submitted an additional X-ray report and a letter from his 
private physician.  The November 2007 X-ray report states 
that the veteran's left knee has mild medial compartmental 
joint space narrowing, and no effusion.  A 7 millimeter 
sclerotic density medial femoral condyle subchondral region 
likely representing a small bone island was also noted.  The 
January 2008 letter from the veteran's private physician 
relates that the veteran's left knee had a positive 
McMurray's sign (a rotation test for demonstrating torn 
meniscus of the knee) and that X-rays revealed medial 
compartment narrowing.

Pursuant to the Board's April 2008 remand, another VA 
examination was deemed to be in order to determine whether 
any left knee disability found on examination was 
etiologically related to the in-service injury to his left 
knee in 1987.  Also, the Board noted at that time that the 
veteran had never been examined to determine if the etiology 
of any left knee disability may be secondary to his other 
service-connected disabilities.  

The veteran was afforded a VA orthopedic examination in June 
2008.  The examiner commented that he had reviewed the 
veteran's claims folder.  The examiner also commented on the 
veteran's medical history.  The veteran complained of left 
knee catching and swelling.  He added that favoring his 
painful low back puts undo weight onto his left knee.  The 
veteran also described the severity of his in-service left 
knee injury as "mild."  Following examination of the left 
knee, the examiner supplied a diagnosis of left knee 
arthralgia with intact ligaments, tendons, and menisci.  

The examiner observed that the veteran had minor left knee 
trauma in the service and that he was treated appropriately 
at that time.  He added that no history or evidence of 
rotational trauma to the knee could lead to meniscal 
disruption.  He thereafter opined that he saw no evidence to 
support a finding that the veteran's left knee disability was 
at least as likely related to his military service.  He also 
noted that the in-service injury had occurred 21 years 
earlier.  The examiner additionally commented that no 
degenerative joint disease of the left knee was present.  The 
examiner further opined that it was not at least as likely as 
not that the veteran's service-connected lumbar spine and 
right ankle disabilities contributed to the veteran's left 
knee pathology.  He observed that there was no altered gait 
demonstrated, and added that neither of the service-connected 
disabilities caused meniscal damage.  

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder, which is proximately due 
to, or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Such claims may be 
described as secondary service connection by way of 
aggravation.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

As to the veteran's claim for service connection for a left 
knee disability, after a review of the evidence, the Board 
concludes that the preponderance of the evidence is against 
finding that the appellant's current left knee disability, 
manifested primarily by left knee arthralgia with intact 
ligaments, tendons, and menisci, is related to service.  
While the service medical records show the incurrence of an 
acute left knee injury in 1987, this resolved without any 
residual disability.  To this, as noted, the veteran's 2004 
retirement examination report showed normal clinical 
evaluation of the veteran's left knee.  Also, no defects 
related to a knee injury were noted at that time.  Further, a 
VA examiner in June 2008, after reviewing the medical record 
and examining the veteran, opined that it was not as likely 
as not that the veteran's left knee disability was related to 
his military service.  No evidence to the contrary is on 
file.  

Concerning the theory of entitlement to service connection on 
a secondary basis, as noted, the veteran was afforded a VA 
orthopedic examination in June 2008.  The examiner, after 
reviewing the evidence of record, taking a detailed medical 
history from the veteran, and following his examination of 
the veteran, opined that it was not at least as likely as not 
that the veteran's service-connected lumbar spine and right 
ankle disabilities contributed to the veteran's left knee 
pathology.  As before, a contrary medical opinion is not on 
file.  Therefore, the preponderance of the competent evidence 
is against finding an etiological relationship between the 
veteran's current left knee disability and either any in-
service incident or a service-connected lumbar spine or right 
ankle disability, his lay contentions to the contrary 
notwithstanding.

As such, to summarize, the preponderance of the medical 
evidence is against relating any current left knee disability 
to either the veteran's active service or to his service-
connected lumbar spine and/or right ankle disability.  The 
veteran's self reported history of what caused him to have 
left knee problems is not competent medical evidence.  As a 
lay person, the veteran lacks the medical expertise to offer 
competent opinions as to the medical causation of any current 
disability.  Espiritu, supra.  As such, the preponderance of 
the probative evidence is against the claim of entitlement to 
service connection for left knee disability.  The appeal is 
denied.

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert, supra.  


ORDER

Service connection for left knee disability is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


